Appeal from an order of the Supreme Court, Erie County (Donna M. Siwek, J.), entered January 26, 2009 in a proceeding pursuant to CPLR article 75. The order denied petitioner’s motion for leave to reargue respondent’s cross motion in appeal No. 1.
It is hereby ordered that said appeal is unanimously dismissed without costs.
Same memorandum as in Matter of Niagara Frontier Transp. Auth. (International Longshoremen’s Assn., Local 2028) (67 AD3d 1424 [2009]). Present—Scudder, P.J., Hurlbutt, Martoche, Centra and Peradotto, JJ.